Citation Nr: 0637386	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of 
Asiatic flu.

2.  Entitlement to service connection for depression on a 
secondary basis. 

3.  Entitlement to service connection for diabetes mellitus.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for carpal tunnel 
syndrome (CTS).  

5.  Whether new and material evidence has been submitted to 
reopen a clam for entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for additional 
disability from sinus surgery as a result of VA surgical 
procedures.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from May 1957 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and September 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran had a hearing scheduled for May 2005 that he 
later cancelled. 

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current disability from 
residuals of Asiatic flu.

2.  The veteran's diabetes mellitus was not caused by his 
active military service from May 1957 to November 1958.

3.  Evidence received since the March 2001 Board decision 
denying the veteran's claim for service connection for CTS 
and since the May 1998 rating decision denying the veteran's 
claim for entitlement to compensation for additional 
disability from sinus surgery as a result of VA surgical 
procedures is cumulative of evidence previously of record, 
does not bear directly and substantially on the matter for 
consideration, and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.  

4.  Evidence received since the September 1983 Board denial 
of service connection for arthritis is duplicative or 
cumulative of evidence previously considered or does not 
relate to an unestablished fact necessary to substantiate the 
claim.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of Asiatic flu is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 

2.  Service connection for diabetes mellitus is not 
established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  The March 2001 Board decision denying service connection 
for CTS, the May 1998 rating decision denying entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for additional disability from sinus surgery as a result of 
VA surgical procedures, and the September 1983 Board decision 
denying service connection for arthritis, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2006).   

4.  No new and material evidence has been received since the 
March 2001 Board decision to reopen a claim for service 
connection for CTS.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

5.  No new and material evidence has been received since the 
May 1998 rating decision to reopen a claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002) for additional disability from sinus surgery as a 
result of VA surgical procedures.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

6.  No new and material evidence has been received since the 
September 1983 Board decision to reopen a claim for service 
connection for a arthritis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is no evidence of record to indicate 
that the veteran has any current disability from residuals of 
Asiatic flu.  The post-service medical record is found to 
provide evidence against a finding that he currently has this 
disorder.  As there is no evidence of a current disability, 
this appeal must be denied.  

The veteran has a current diagnosis of diabetes mellitus and 
therefore has a current disability from that condition for VA 
purposes.  

The Board acknowledges that several attempts were made to 
secure the veteran's service medical records (SMRs) from the 
National Personnel Records Center (NPRC).  The NPRC responded 
that the records were not available and presumed destroyed in 
the St. Louis fire in 1973.  See O'Hare vs. Derwinski, 1 Vet. 
App. 365 (1991) (where SMRs have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings).  

The earliest evidence of a diagnosis of diabetes mellitus was 
in December 1993, 36 years after leaving the military.  The 
Board must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Additionally, there is no post-service medical evidence that 
provides any link between the veteran's diabetes and his 
period of active military service, providing evidence against 
this claim.  The Board finds that the preponderance of the 
evidence is against service connection for diabetes.  
38 U.S.C.A. § 5107(b).   The appeal is denied.  

In March 2001, the Board denied the veteran's claim for CTS.  
The veteran did not appeal the decision.  Therefore, the 
March 2001 Board decision is final.  In September 1983, the 
Board denied the veteran's claim for arthritis.  The veteran 
did not appeal the decision.  Therefore, the September 1983 
Board decision is final.  When a rating decision issued by 
the RO is affirmed by the Board, that determination is 
considered final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1104 (2006).  

In May 1998, the RO denied the veteran's claim for 
entitlement to compensation for additional disability due to 
sinus surgery performed at a VA facility.  He filed a timely 
notice of disagreement and the RO issued a statement of the 
case (SOC).  However, the veteran's substantive appeal was 
not timely.  Therefore, the May 1998 RO decision is final.  
RO: 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) 
(2005); 38 C.F.R. § 20.200, 20.302, 20.1103 (2006).  

The veteran submitted evidence to reopen his claims for CTS 
and additional disability from sinus surgery in May 2001 and 
February 2001.  Because the claims were filed before August 
29, 2001, an older definition of what constitutes new and 
material evidence must be applied.  

With regard to the CTS and sinus surgery claims, if new and 
material evidence is presented or secured with respect to a 
claim that has been denied, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New and 
material evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2006) (amended definition of "new 
and material evidence" effective for claims filed on or 
after August 29, 2001).   

The veteran submitted evidence to reopen his claim for 
arthritis in April 2003.  Therefore, a new definition of what 
constitutes new and material evidence must be applied to this 
claim. 

With regard to the veteran's arthritis claim, if new and 
material evidence is presented or secured with respect to a 
claim that has been denied, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the March 2001 final Board denial of 
the veteran's claim for CTS consists of the following: 
private medical treatment records, letters from the veteran's 
private physician, Dr. R. G.; VA treatment records, a June 
2003 letter from the veteran's daughter, a copy of a June 
2003 letter the NPRC sent the veteran, and records from the 
veteran's January 1997 and June 1998 VA sinus and tonsil 
surgeries.  

Evidence received since the May 1998 final RO denial of the 
veteran's claim for compensation for additional disability 
due to sinus surgery performed at a VA facility consists of 
the evidence listed above and the following: letters from the 
veteran's private physician, Dr. R. G., VA treatment records, 
duplicates of VA treatment records already in the claims 
folder, records of the veteran's June 1993 VA nasal 
obstruction and vocal cord lesion surgery, VA examinations, a 
letter from Dr. J. H. pertaining to the veteran's CTS, and 
the transcript from the veteran's June 1998 RO hearing.  

Evidence received since the September 1983 final Board denial 
of the veteran's claim for arthritis consists of all the 
evidence listed above and the following: a copy of the 
veteran's marriage license, a copy of the veteran's divorce 
decree, VA examinations, VA treatment records, duplicates of 
VA treatment records already in the claims folder, a 
transcript of the veteran's March 1992 Board hearing (on an 
issue that was not before the Board at this time), letters 
and records from Dr. R. C, a private physician; and a 
transcript of the veteran's August 1988 RO hearing.  

With the exception of duplicates of VA treatment records 
already associated with the claims folder, all the evidence 
listed above is new, in that it has not been submitted to VA 
before.  However, the Board finds that the evidence is not 
new and material to the claims for CTS and additional 
disability from sinus surgery because it does not bear 
directly and substantially upon the specific matters under 
consideration and is not by itself or in connection with 
evidence previously of record so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the veteran's CTS was 
incurred during, or aggravated by, his military service from 
May 1957 to November 1958.  Nor does it  show that the 
veteran's chronic sinusitis was caused or worsened by 
hospital care, or medical or surgical treatment, and that the 
proximate cause of the disability was (a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (b) an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  

The Board finds that the evidence received since the 
September 1983 Board denial of service connection is not new 
and material because it does not by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim.  Specifically, none 
of the evidence received indicates that the veteran's 
arthritis was incurred during, or aggravated by, his military 
service from May 1957 to November 1958.  

Accordingly, the Board finds no new and material evidence to 
reopen the claims for service connection for CTS, arthritis, 
or entitlement to compensation for additional disability 
resulting from sinus surgery at a VA facility.  The claims 
are not reopened.  38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2001, May 2003, and June 2003, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notices prior 
to the adverse determinations on appeal, with the exception 
of the veteran's claim for additional disability due to sinus 
surgery at a VA facility.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, a VCAA notice was sent for 
that claim in May 2003, prior to issuance of an SOC.  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the VCAA notices 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board observes that the August 2001 and May 2003 VCAA 
notice letters informed the veteran of what constituted new 
and material evidence.  The veteran was informed that new 
evidence must be evidence that was submitted to VA for the 
first time, that was not cumulative or tended to reinforce a 
previously established point.  He was informed that material 
evidence must bear directly and substantially upon the issues 
for consideration.  Therefore, there is no prejudice to the 
veteran.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and private medical records.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for the veteran's residuals of Asiatic flu or 
diabetes.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.   

With regard to the veteran's claim for service connection for 
residuals of Asiatic flu, the first requirement is not met 
because there is no medical evidence of record to show that 
the veteran has residuals of Asiatic flu.  With regard to the 
veteran's claim for service connection for diabetes, the 
first element is met but the remaining three are not.  

ORDER

Service connection for residuals of Asiatic flu is denied.  

Service connection for diabetes is denied.  

As no new and material evidence has been received, the claim 
for service connection for CTS is not reopened.  The appeal 
is denied.  

As no new and material evidence has been received, the claim 
for entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability from sinus 
surgery as a result of VA surgical procedures is not 
reopened.  The appeal is denied.  

As no new and material evidence has been received, the claim 
for service connection for arthritis is not reopened.  The 
appeal is denied.  


REMAND

A disability may be service connected if it is proximately 
due to or the result of a service connected disease or 
injury. 38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The veteran's VA treatment records show numerous statements 
by VA physicians that the veteran is depressed due to medical 
conditions.  However, the conditions causing the depression 
are not listed.  The veteran currently has two service-
connected disabilities: a right elbow flexion contracture and 
a painful scar on the right elbow.  From the evidence 
available, the Board is unable to determine whether the 
veteran's service-connected disabilities are the cause of his 
depression.  Therefore, particularly in light of the fact 
that the veteran's service medical records have been lost, a 
remand is in order so that the veteran may undergo a VA 
examination to determine the etiology of his depression.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding how a disability rating and an 
effective date would be assigned should the claim be granted.  
As these questions are involved in the present appeal, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for an examination to determine the 
etiology of his depression.  The 
veteran's claims folder should be made 
available for review and the examiner 
should state whether such a review was 
accomplished.  The veteran should be 
notified that failure to report for the 
examination without good cause could 
result in the denial of his claim.  

The examiner should assess the current 
severity of and state an opinion as to 
whether it is as likely as not that the 
veteran's depression was caused or 
aggravated by the veteran's military 
service or whether it was caused by his 
service-connected right elbow flexion 
contracture or painful elbow scar.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
the opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


